NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2007-3055



                               SAMUEL T. DICHOSO,

                                                             Petitioner,

                                          v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                             Respondent.


      Samuel T. Dichoso, of Zambales, Philippines, pro se.

       Hillary A. Stern, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent. With
her on the brief were Peter D. Keisler, Assistant Attorney General, and Jeanne E.
Davidson, Director.

Appealed from: United States Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2007-3055

                                 SAMUEL T. DICHOSO,

                                                        Petitioner,

                                            v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                        Respondent.

                            __________________________

                                DECIDED: June 5, 2007
                            __________________________


Before SCHALL, BRYSON, and LINN, Circuit Judges.

PER CURIAM.

       Samuel T. Dichoso (“Dichoso”) seeks review of the final decision of the Merit

Systems Protection Board (“Board”), Dichoso v. Office of Pers. Mgmt., No.

SF831060409-I-1 (M.S.P.B. Oct. 5, 2006), based on the initial decision of the

administrative judge (“AJ”), Dichoso v. Office of Pers. Mgmt., No. SF831060409-I-1

(M.S.P.B. May 24, 2006), dismissing his appeal from the Office of Personnel

Management as barred by res judicata. The Board affirmed the AJ’s application of the

doctrine of res judicata to preclude Dichoso from relitigating the denial of his retirement

benefits. Dichoso timely appealed to this court, and we have jurisdiction pursuant to 28

U.S.C. § 1295(a)(9). Because the Board's decision is in accordance with law and does

not otherwise contain reversible error, we affirm. See 5 U.S.C. § 7703(c).
      Dichoso seeks to relitigate a previous determination that he does not qualify for

Civil Service Retirement System (“CSRS”) benefits based on his service as a federal

employee in the Philippines.     Under the doctrine of res judicata, however, “a final

judgment on the merits of an action precludes the parties from relitigating issues that

were or could have been raised in that action.” Stearn v. Dep’t of the Navy, 280 F.3d

1376, 1380 (Fed. Cir. 2002). Res judicata applies here because the prior determination

was a final decision on the merits, rendered by a forum with competent jurisdiction,

based on the same cause of action, and involving the same parties. See Carson v.

Dep't of Energy, 398 F.3d 1369, 1375 (Fed. Cir. 2005).

      We have reviewed Dichoso’s arguments attempting to distinguish this case from

his prior appeals and find them unpersuasive. Although Dichoso has formulated new

arguments to justify his claim to an annuity, both cases relate to the denial of CSRS

benefits based on his employment by the Department of the Navy from 1966 until 1987.

See Foster v. Hallco, 947 F.2d 469, 478 (Fed. Cir. 1991) (stating that in the context of

res judicata, also known as claim preclusion, “‘claim’ does not mean merely ‘argument’

or ‘assertion.’ ‘Claim’ is used in the sense of the facts giving rise to the suit”). Thus,

Dichoso cannot escape the preclusive effect of res judicata merely because he now

invokes arguments based on section 8337—rather than section 8338—of title 5 of the

United States Code to support his claim for CSRS benefits. Because Dichoso has

previously fully litigated this denial of retirement benefits, Dichoso v. Office of Pers.

Mgmt., 67 M.S.P.R. 93, aff’d, 69 F.3d 553 (Fed. Cir. 1995), the Board properly

dismissed his claims based on res judicata. Accordingly, we affirm its decision.

                                         COSTS




2007-3055                               2
     No costs.




2007-3055        3